Exhibit 10-2

ALLONGE TO PROMISSORY NOTE

THIS ALLONGE, is made as of this 18th day of May, 2010, by Pineapple House of
Brevard, Inc., a Florida corporation (“Borrower”) and consented to by The
Goldfield Corporation, Bayswater Development Corporation, Oak Park of Brevard,
Inc., and Southeast Power Corporation (collectively, the “Guarantors”), and is
to be attached and made a part of that certain Promissory Note dated
November 18, 2005 made by Borrower to Branch Banking and Trust Company
(“Lender”) in the original principal amount of Fourteen Million and No/100
Dollars ($14,000,000.00) (“Note”), modified by Allonge dated November 13, 2008
(“November Allonge”)(the “Note” and “November Allonge” shall hereinafter be
collectively referred to as the “Note”).

WHEREAS, there is due and owing on the Note a current principal balance of
$774,208.92, with a committed amount not to exceed $881,000.00. The difference
between the committed amount of $881,000.00 and the current outstanding
principal balance of $774,208.92, is $106,791.08, and this amount shall
hereinafter be referred to as the “Interest Reserve”; and,

WHEREAS, while Borrower may continue to use the Interest Reserve as provided in
the Note and related loan documents for purposes of paying the accrued interest
owed under the Note, the outstanding principal balance of the Note will
hereinafter not exceed $881,000.00, and the Note is further hereinafter
non-revolving; and,

NOW THEREFORE, the Note is amended as follows:

1. The foregoing recitals are true and correct and incorporated herein by
reference.

2. REPAYMENT. Interest only on the outstanding principal balance of the Note
shall be payable monthly, commencing May 18, 2010, and continuing on the same
day of each and every consecutive month thereafter until July 18, 2010 on which
date the entire principal sum outstanding under this Note plus accrued interest
shall become due and payable (“Maturity Date”).

3. All other terms and conditions of the Note remain in full force and effect.

IN WITNESS WHEREOF, the undersigned have executed this instrument the date
stated above.

 

LENDER:      BORROWER: Branch Banking and Trust Company     

Pineapple House of Brevard, Inc.

By:  

    /s/ Debra Pavlakos

   By:  

  /s/ Stephen R. Wherry, Treasurer

Debra Pavlakos, Senior Vice President             Stephen R. Wherry, Treasurer



--------------------------------------------------------------------------------

GUARANTORS: The Goldfield Corporation By:  

/s/ Stephen R. Wherry, S.V.P.

Stephen R. Wherry, Senior Vice President Bayswater Development Corporation

By:

 

/s/ Stephen R. Wherry, Treasurer

Stephen R. Wherry, Treasurer

Oak Park of Brevard, Inc.

By:

 

/s/ Stephen R. Wherry, Treasurer

Stephen R. Wherry, Treasurer

Southeast Power Corporation

By:

 

/s/ Stephen R. Wherry, Treasurer

Stephen R. Wherry, Treasurer